Per Curiam.
This case cannot be distinguished from that which has been referred'to. Since the expiration of the laws authorizing lotteries, they are “ unlawful and common and public nuisances,” so far as there may be attempts to carry them on in this state. (1 R. S. 665, § 26.) Conceding, therefore, that this lottery was to have been drawn in ’ the district of Columbia, and that it may have been authorized by the laws by which that district is governed, its tickets cannot legally be sold or be advertised for sale in this state.
There is a formal defect in this indictment in the omission to allege that the lottery was one “ for the purpose of exposing, setting to sale, or disposing of” property or money, according to the description contained in the twenty-seventh section ; but the publication is set forth, and from that it appears that the prizes consisted in sums of money. Upon the ground, therefore,, that argumentative pleading in an indictment will not vitiate, which was settled in The People v. Rynders, (12 Wend. 425,) the judgment of the court below was correct.
Judgment affirmed,